DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, and 4-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a three-dimensional (3D) memory device comprising: a slit structure extending vertically and laterally in the memory stack and dividing the plurality of memory cells into at least one memory block, the slit structure comprising a plurality of protruding portions and a plurality of recessed portions arranged vertically along a sidewall of the slit structure; and a source structure in the slit structure, the source structure comprising an insulating structure in contact with the slit structure and a source contact in the insulating structure and in contact with the substrate, wherein along 
a lateral direction perpendicular to another lateral direction along which the slit structure extends, at a first location, a width of the slit structure increases from a top surface of the slit structure
 to at least a middle portion of the slit structure; and at a second location, the width of the slit 
structure decreases from the top surface of the slit structure to the middle portion of the slit structure, in combination with other claimed features, as recited in independent claim 1.  Claims 2, and 4-6 are dependent upon independent claim 1, and are therefore allowed.  

Regarding claim 16, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a three-dimensional (3D) memory device, comprising the steps of: removing, using the support structure as an etch mask, portions of the stack structure to form a plurality of first openings in the stack structure between adjacent block portions and at least one stack portion covered by the at least one connection portion, the at least one stack portion each being in contact with adjacent block portions and adjacent first openings; removing the at least one stack portion to form an initial slit structure between the adjacent block portions, forming interleaved a plurality of conductor layers and a plurality of insulating layers in each of the plurality of block-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			         
   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817
September 11, 2021